DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (2018/0187564 from IDS) in view of Thomson et al. (2009/0140073).
Regarding claims 1, 3-7, Cui discloses a method of diffusion bonding utilizing vapor deposition, the method comprising: depositing a coating 104 from a vapor onto a surface of a first component comprising a metal alloy (paragraph 0072), thereby forming a (chemical or physical) vapor deposited coating; assembling the first component with a second component comprising a mating surface to form an assembly 106, the vapor deposited coating contacting the mating surface; and exposing the assembly to a bonding temperature and a compressive force (press fit), thereby diffusion bonding the first component to the second component and forming a monolithic third component (paragraphs 0071-0075, figure 1).  

Regarding claim 2, Cui discloses that the metal alloy is selected from the group consisting of nickel-base alloy, cobalt-base alloy, and iron-base alloy (paragraph 0024-0026).  
Regarding claim 16, Cui discloses that the first component comprises a damaged surface, and wherein the second component comprises a repair coupon (paragraphs 0071-0075, figure 1).  
Regarding claim 17, Cui discloses that the first component is a damaged surface and the second is a repair coupon.  While Cui does not disclose the first component comprises a repair coupon, and wherein the second component comprises a damaged surface, this is just a change in where the deposition is being placed.  There are only two options since there are two components.  Having the first component be the damaged part or the repair coupon and the second coupon be the other is not novel and would have been obvious depending on order steps desired by the one skilled in the art.  
Regarding claims 18-19, Cui discloses that the components are for air foils (paragraph 0002) and the repair part goes over the damaged part of the first 
Regarding claim 20, Cui discloses that the bonding temperature lies in a range from about 900°C to about 1275C (paragraph 0075).

Claims 8-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (2018/0187564 from IDS) in view of Thomson et al. (2009/0140073) as applied to claim 1 above, and further in view of Flanigan (5,863,396).
Regarding claim 8, Cui does not disclose prior to depositing the coating, applying a mask to the surface to facilitate selective deposition of the coating.  However, Flanigan discloses applying a mask down onto a surface prior to vapor deposition of a metal (column 2 lines 5-30).  While Flanigan is for a different type of workpiece, one skilled in the art would understand that masks are well-known in the art to ensure that only specific areas are coated with the metal.  To one skilled in the art at the time of the invention it would have been obvious to use a mask to ensure that the coating is only applied to the desired areas and not to areas that would be detrimental to the workpiece.  
Regarding claim 9, Flanigan discloses that the mask comprises a polymer or a ceramic (column 2 lines 5-30).  
Regarding claim 13, Cui discloses that wherein the surface comprises a damaged surface including a damaged region.  Flanigan discloses that the mask has openings for the deposition to apply the metal to the desired locations.  Therefore, it would have been obvious to use a mask that is configured to surround the damaged .  

Allowable Subject Matter
Claims 10-12, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN B SAAD/Primary Examiner, Art Unit 1735